DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
 
Response to Amendment
The response filed 22 January 2021 has been entered. Claims 1-12 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sander (U.S. Patent 10,871,243) (priority date of WO2016/174107).
Regarding claim 1, Sander discloses a perforated plug 11 for a control valve 1, the control valve being capable of controlling the flow of a fluid,
wherein the perforated plug is cup-shaped (see FIG. 1b) and has a lateral wall forming a plurality of openings 41 through which the fluid is able to flow;
wherein the plurality of openings are arranged on at least one helical line (See FIG. 1b) on the lateral wall of the perforated plug;
wherein each opening of the plurality of openings on the lateral wall through which the fluid is able to flow has substantially the same shape (See FIG. 1b);
wherein the plurality of openings and the at least one helical line are arranged such that a ratio between a maximum web width and a minimum web width between adjacent openings of the plurality of openings is greater than or equal to 1 and less than or equal to 1.5;
wherein an arrangement of the plurality of openings and the at least one helical line is chosen to minimize a number of helical lines; and

a predefined inner diameter of the perforated plug;
a predefined diameter of each of the plurality of openings; and
a predefined minimum web width between the adjacent openings, further comprising:
determining at least one opening of the perforated plug that is to be omitted during the manufacture such that the perforated plug exhibits an equal percentage course of a flow characteristic of the control valve; and
manufacturing the perforated plug with the determined plurality of openings on the at least one helical line (FIG. 1b; Col. 9 line 15-Col. 10 line 49).
A method of making the valve is implied by the disclosure. Sander is read as encompassing determining the design parameters of the plug before starting to manufacture it, such as the diameter(s) of the openings, the spacing of the openings, the total area of the openings, the inner diameter of the plug, the plug wall thickness, and other variables.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through testing the ideal diameters of the plug and the plurality of openings as well as the minimum web width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Sander is read as encompassing openings that conform to the design parameters but are not manufactured, such as a fifth opening above the four openings at the 0° and 180° positions.
Sander is read as providing " the ratio between the maximum web width and the minimum web width between adjacent openings (170; 220) is greater than or equal to 1 and less than or equal to 1.5" in view of the disclosure that the relationship between the neighboring channels is such that “the throughflow cross-section of the channels 41 released by the valve seat 5, respectively the throttle piston guide 21b, may be increased as constantly as possible” (Col. 9 line 60-67), also see FIG. 1b.

The use of standard math equations for helices and to describe the geometry of the plug of Sander is seen to be an obvious matter of engineering. The use of iterative program logic to implement a 3D printing method is seen to be an obvious step.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to maximize the effect of the plug by positioning the plurality of openings in the ideal geometry for the desired flow characteristics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 3, Sander discloses the plurality of openings are arranged on at least two helical lines (FIG. 1b).
Regarding claim 4, Sander discloses the plurality of openings are arranged on at most 20 helical lines (FIG. 1b).
The use of standard math equations for helices and to describe the geometry of the plug of Sander is seen to be an obvious matter of engineering. The use of iterative program logic to implement a 3D printing method is seen to be an obvious step.
Regarding claim 5, Sander discloses the plurality of openings are uniformly arranged along one helical line (FIG. 1b).
Regarding claim 6, Sander discloses the plurality of openings are arranged equidistantly along one helical line (FIG. 1b).
Regarding claim 7, Sander discloses each of the plurality of openings has one of the following cross-sectional shapes: circular; square; rectangular; hexagonal; or star (FIG. 1b).
Regarding claim 8, Sander discloses the number of helical lines is determined using an iterative method (500) comprising the following steps:
π D tan(a),
step (ii): where sin(a) = N cos(30°) ( d + s ) / (π D ), D is the predefined inner diameter of the perforated plug, d is the predefined diameter of each of the plurality of openings and s is the predefined minimum web width between the adjacent openings;
step (iii): the number of openings on each helical line is first given by an integer value of a ratio: π D/(d + s); and
step (iv): then incrementally increasing the number of openings;
step (v): until an orthogonal projection of a position of a first opening of the plurality of openings on a first helical line of the at least one helical line onto a nearest helical line falls into an intermediate region of adjacent openings, wherein the intermediate region is defined as a distance of the orthogonal projection to the adjacent openings of at least 30% of the distance between the adjacent openings;
step (vi): increasing the number of helical lines N if the web widths do not comply with the predefined minimum web width or a maximum ratio of two web widths between adjacent openings is greater than 1.5; and
step (vii): repeating steps (iii) to (vi) until the web widths comply with the predefined minimum web width and the maximum ratio is greater than or equal to 1 and less than or equal to 1.5.
The use of standard math equations for helices and to describe the geometry of the plug of Sander is seen to be an obvious matter of engineering. The use of iterative program logic to implement a 3D printing method is seen to be an obvious step.  The current claim does not add any steps interspersed with the application of the mathematical formula.  Accordingly, there has been no transformation of the process into an inventive application of the formula.  (MPEP 2106.01(II), and MPEP 2106.01(IV)(A)).
 a maximum total area of the plurality of openings is predefined as a boundary condition.
The use of standard math equations for helices and to describe the geometry of the plug of Sander is seen to be an obvious matter of engineering. The use of iterative program logic to implement a 3D printing method is seen to be an obvious step.
Regarding claim 10, Sander discloses the number of openings to be omitted on the helical lines around the lateral wall of the perforated plug are determined by means of a loop-like method;
wherein a maximum possible number of openings around the perforated plug is determined according to claim 8;
wherein a total number of openings to be omitted is determined;
wherein the number of openings is determined that is necessary to obtain a predefined maximum total area of the openings; and
wherein the number of openings that is necessary to obtain a predefined maximum total area of the openings is subtracted from the maximum possible number of openings around the perforated plug that is determined according to claim 8 to obtain a difference r;
wherein the difference r is used to determine the number of openings to be omitted on each helical line in a loop starting at the Nth helical line and ending at the first helical line, where the value N is assigned to a counting variable i in the first step and the integer value of the ratio 3r/(2i-2)is determined and additionally reduced by 1, and r is subsequently lowered by this value, and the procedure is repeated for a next helical line, such that the number of openings to be omitted does not increase and does not become greater than r.
The use of standard math equations for helices and to describe the geometry of the plug of Sander is seen to be an obvious matter of engineering. The use of iterative program logic to implement a 3D printing method is seen to be an obvious step. The current claim does not add any steps interspersed 
Regarding claim 11, Sander discloses a perforated plug 11 for a control valve 1 obtained by the method according to claim 1 (FIG. 1b; Col. 9 line 15-Col. 10 line 49).
Regarding claim 12, Sander discloses a perforated plug 11 for a control valve 1, the control valve being capable of controlling the flow of a fluid,
wherein the perforated plug is cup-shaped (See FIG. 1b) and has a lateral wall forming a plurality of openings 41 through which the fluid is able to flow;
wherein each opening of the plurality of openings on the lateral wall through which the fluid is able to flow has substantially the same shape (See FIG. 1b);
wherein the plurality of openings are arranged on at least one helical line on the lateral wall of the perforated plug (See FIG. 1b);
wherein the plurality of openings and the at least one helical line are arranged such that a ratio between a maximum web width and a minimum web width between adjacent openings of the plurality of openings is greater than or equal to 1 and less than or equal to 1.5;
wherein the perforated plug has a minimum number of helical lines satisfying the latter condition;
wherein the perforated plug is configured such that the perforated plug complies with the following boundary conditions:
a predefined inner diameter of the perforated plug;
a predefined diameter of each of the plurality of openings; and
a minimum web width between the adjacent openings; and
wherein the perforated plug is configured such that a number of openings at least one opening is determined before the manufacture of the perforated plug and omitted during the manufacture such 
Sander is read as encompassing determining the design parameters of the plug before starting to manufacture it, such as the diameter(s) of the openings, the spacing of the openings, the total area of the openings, the inner diameter of the plug, the plug wall thickness, and other variables.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through testing the ideal diameters of the plug and the plurality of openings as well as the minimum web width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Sander is read as encompassing openings that conform to the design parameters but are not manufactured, such as a fifth opening above the four openings at the 0° and 180° positions.
Sander is read as providing " the ratio between the maximum web width and the minimum web width between adjacent openings (170; 220) is greater than or equal to 1 and less than or equal to 1.5" in view of the disclosure that the relationship between the neighboring channels is such that “the throughflow cross-section of the channels 41 released by the valve seat 5, respectively the throttle piston guide 21b, may be increased as constantly as possible” (Col. 9 line 60-67), also see FIG. 1b.
The use of standard math equations for helices and to describe the geometry of the plug of Sander is seen to be an obvious matter of engineering. The use of iterative program logic to implement a 3D printing method is seen to be an obvious step.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to maximize the effect of the plug by positioning the plurality of openings in the ideal geometry for the desired flow characteristics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Sander in view of Baumann (U.S. Patent 4,125,129).
Sander teaches the claimed method except for an equal percentage configuration. 
Baumann teaches a choke with a helical flow path configured as an equal percentage course (Col. 1 line 55-68).
Baumann is read as encompassing determining the design parameters of the plug before starting to manufacture it, such as the diameter(s) of the openings, the spacing of the openings, the total area of the openings, the inner diameter of the plug, the plug wall thickness, and other variables.  In order to achieve equal percentage, one would know to determine a maximum number of openings that can be arranged on the at least one helical line on the lateral wall of the perforated plug;
determine a required number of openings to obtain a total area of the openings for the flow of the fluid; and determine a difference between the maximum number of openings and the required number of openings to determine the number of openings of the perforated plug that are to be omitted.
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have configured the Sander valve as a similar equal percentage course.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753